Exhibit 10.1 (b)

 

--------------------------------------------------------------------------------

 

WellPoint, Inc.

Restricted Stock

Award Letter

 

--------------------------------------------------------------------------------

     Award Number:       

NAME

   Plan:      SIP1

ADDRESS

   ID:       

ADDRESS

                         

--------------------------------------------------------------------------------

 

I am pleased to inform you that the Compensation Committee of the WellPoint,
Inc. (“WellPoint”) Board of Directors has awarded you XXXXXXX restricted shares
of common stock (“Restricted Stock”) of WellPoint pursuant to Section 7 of the
WellPoint 2001 Stock Incentive Plan as Amended and Restated January 1, 2003 (the
“Plan”). This award is effective DATE (the “Award Date”) on the following terms
and conditions:

 

Restriction on Transfer.

 

(a) Restricted Period. The shares of Restricted Stock shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered or
disposed of during the “Restricted Period,” which shall, with respect to any
share of Restricted Stock, commence on the Award Date and end on the applicable
Expiration Date described in paragraph (b) below.

 

(b) Lapse of Restrictions. The Restricted Period shall end, and the restrictions
on the Restricted Stock shall lapse (the “Expiration Date”) in accordance with
the following schedule:

 

Shares    Expiration Date                              

 

Notwithstanding the foregoing, termination of your employment will affect the
disposition of the Restricted Stock according to the reason for termination:

 

If your employment is terminated due to your death or disability (as defined in
the applicable WellPoint long term disability benefits plan), then the
Restricted Period shall immediately end, causing any restrictions which would
otherwise remain to immediately lapse. If your employment is terminated by
WellPoint or you for any other reason, except retirement, as described below, or
by WellPoint for cause (defined as serious misconduct in applicable Human
Resources policies), then all Restricted Stock on which restrictions did not
lapse prior to the date of termination shall be immediately forfeited. If your
employment terminates due to retirement (as defined from time to time by the
Compensation Committee), the Restricted Stock will not be forfeited. The
restrictions will lapse in accordance with the schedule set forth above.

 

In the event of a Change in Control (as defined in the Plan) occurs before your
employment is terminated, then the Restricted Period shall immediately end,
causing any restrictions which would otherwise remain to immediately lapse.

 

(c) Legend. During the Restricted Period, certificates evidencing the Restricted
Stock shall be held by WellPoint and shall bear the following legend:



--------------------------------------------------------------------------------

“These shares have been issued pursuant to the WellPoint 2001 Stock Incentive
Plan as Amended and Restated January 1, 2003 (the “Plan”) and are subject to
forfeiture to WellPoint, Inc. in accordance with the terms of the Plan and an
agreement between WellPoint, Inc. and the person in whose name the certificate
is registered. These shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of except in accordance with
the terms of the Plan and said agreement.”

 

Rights as a Shareholder. Subject to the restrictions contained in this letter,
you shall have all rights of a shareholder with respect to shares of Restricted
Stock including, but not limited to, the right to vote shares of Restricted
Stock and the right to receive dividends and other distributions paid thereon;
provided, however, that you shall not have investment powers with respect to the
Restricted Stock.

 

Compliance with Rule 144. The shares of WellPoint stock awarded pursuant to this
letter will have been registered under the Securities Act of 1933, as amended
(the “1933 Act”). If you are an “affiliate” of WellPoint, as that term is
defined in Rule 144, promulgated pursuant to the 1993 Act (“Rule 144”), you may
not sell the shares of restricted stock received except in compliance with Rule
144. Certificates representing shares of WellPoint stock issued to an
“affiliate” of WellPoint may bear a legend setting forth such restrictions on
the disposition or transfer of the shares of WellPoint stock as WellPoint deems
appropriate to comply with federal and state securities laws.

 

No Continued Employment. Nothing in this letter shall restrict the right of
WellPoint to terminate your employment at any time with or without cause.

 

The Plan. This letter is subject to all the terms, provisions and conditions of
the Plan, which are incorporated herein by reference, and to such regulations as
may from time to time be adopted by the Compensation Committee. In the event of
any conflict between the provisions of the Plan and this letter, the provisions
of the Plan shall control, and this letter shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on
WellPoint’s HR intranet under XXXXXXXXXXXXXX>XXXXXXXXXXXXXXXXXXXXX. A paper copy
of the Plan and the prospectus will be provided to you upon your written request
to WellPoint at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Corporate Secretary, Shareholder Services Department.

 

Withholding. WellPoint shall withhold all applicable taxes required by law from
all amounts paid in satisfaction of the award. You may notify the WellPoint
stock administrator in writing prior to the applicable Expiration Date that you
elect to satisfy the withholding obligation by paying the amount of any taxes in
cash or check. If you do not provide such notice, with the approval of the
Compensation Committee and if permissible under Section 16 of the Securities
Exchange Act of 1934, as amended, shares of WellPoint common stock will be
delivered to cover such payment. The amount of the withholding and, if
applicable, the number of shares to be deducted shall be determined by the
Compensation Committee as of when the withholding is required to be made,
provided that the number of shares of WellPoint common stock so withheld or
delivered shall have a fair market value (as determined by the Compensation
Committee) which does not exceed the minimum required amount of such
withholding. Until all taxes have been paid, no stock certificate will be issued
to you.

 

Other Plans. You acknowledge that any income derived from the sale of shares
will not affect your participation in, or benefits under, any other benefit plan
maintained by WellPoint.

 

Notices. All notices by you or your assigns to WellPoint shall be addressed to
WellPoint, Inc., 120 Monument Circle, Indianapolis Indiana 46204, Attention:
Compensation Committee, or such other address as WellPoint may from time to time
specify. All notices to you shall be addressed to you at your address in
WellPoint’s records.

 

IN WITNESS WHEREOF, WellPoint, by its duly authorized officer, and you have
executed this letter as of this              day of             , 20XX.

 

WellPoint, Inc.       Signature:     By:           Printed:        

Chairman, Compensation Committee

           

 

 

WellPoint, Inc.

Stock Administration Department

120 Monument Circle

Indianapolis, IN 46204